Title: To James Madison from Charles Jared Ingersoll, 16 January 1817
From: Ingersoll, Charles Jared
To: Madison, James


        
          Dear Sir
          Philadelphia 16. January 1817
        
        I have the melancholy intelligence to communicate of the death of Mr. Dallas. He went about a fortnight since to Trenton to argue a cause of great importance depending there. During the discussion he was attacked with what his physicians here pronounce to be gout in the stomach, which affected him so severely, as, together with the anxiety of his mind respecting the business committed to his charge, to prevent his sleeping for six nights together, as he told Dr. Chapman, from whom I have it. He nevertheless, tho very reluctantly, persevered in his attendance at Court, until the arguments were finished. Yesterday he came as far as Frankford where he was seized with a paroxysm of the disorder, but recovered from it, and was bro’t to his own house between one and two oclock, in his own carriage—he came from Trenton to Frankford in the stage, and the day was very cold—and between three and four was again attacked. Drs. Wistar and Chapman however left him at twelve oclock at night composed to sleep, with a favorable pulse, and, as they supposed, doing very well. His eldest sons sat up with him, and, thinking that his sleep was remarkably sound and long, on going to the bed, found that he had died, without a struggle.
        I need not add, Sir, on this afflicting bereavement, that his family are plunged in the bitterest distress. I remain very respectfully and faithfully Your obedient servant
        
          C. J. Ingersoll
        
      